 

 

CANCELLATION OF PROMISSORY NOTE

 

This Cancellation of Promissory Note ("Cancellation Agreement") is entered into
on June 12, 2015, between San Lotus Holding Inc. ("SLH") and Mao Ren LAF Inc, MR
Apportion Inc and Maoren Investment Inc.(each the "Creditor", and collectively
the "Creditors").

 

R E C I T A L S

 

A.      WHEREAS, on June 11, 2015, SLH assumed the debt owed by Mao Ren
International Inc. (the "Mao Ren") in the amount of Nine Hundred Thirteen
Million Four Hundred One Thousand Eight Hundred Twenty Three New Taiwan Dollars
(TWD $913,401,823) (the "Debt") in favor of the Creditors. The Debt assumed by
SLH under the assumption agreement between SLH and Creditors (the "Assumption
Agreement"), dated June 11, 2015, is specifically listed as following:

 

CREDITOR

 

AMOUNT OWED BY MAO REN

(TWD)

Mao Ren LAF Inc.

 

$331,016,820

MR Apportion Inc.

 

$104,127,808

Maoren Investment Inc.

 

$478,257,195

Total

 

$913,401,823

 

B.      WHEREAS, each Creditor used the Debt assumed by SLH under the Assumption
Agreement to subscribe to shares of SLH common stock, which stock was
distributed pursuant to the instructions of each Creditor as indicated on
Schedule A attached hereto;

 

C.      WHEREAS, the parties hereto agree that there are no obligations
outstanding among the parties whatsoever relating to the Debt; and

 

D.      NOW, THEREFORE, the parties hereto desire to cancel the Debt.

 

A G R E E M E N T

 

The Debt is hereby terminated and cancelled and is of no further force and
effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Cancellation
Agreement.

 

 

San Lotus Holding Inc.

 

Mao Ren LAF Inc

 

By:/s/ Chen, Li Hsing

 

 

By:/s/ Chiu, Pao-Chi

Chen, Li Hsing

 

Chiu, Pao-Chi

Chairman of the Board

 

Director

 

 

 

Mao Ren International Inc.

 

MR Apportion Inc

 

By:/s/ Chen, Kuan-Yu

 

 

By:/s/ Chiu, Pao-Chi

Chen, Kuan-Yu

 

Chiu, Pao-Chi

President

 

Director

 

 

 

 

 

Maoren Investment Inc

 

 

 

By:/s/ Chen, Kuan-Yu

 

 

Chen, Kuan-Yu

 

 

Director

 